DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of groups II (claims 7-11) in the reply filed on 7/24/2020 is acknowledged.

Response to Amendment
The amendments and remarks, filed on 1/27/2021, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 1/27/2021, has been entered.  The claim amendments overcome the previous 112(b) rejections of claims 7-11.

Claim Status
Claims 1-11 are pending with claims 7-11 being examined and claims 1-6 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the at least one sensor comprises a pressure sensor and/or a temperature sensor” in lines 2-3.  How does a temperature/pressure sensor provide volumetric measurement positively recited in claim 7?  Is there a processor that takes the information of temperature/pressure to calculate volume?  It is unclear as to how the claim 10 relates to the sensor of claim 7. 
Claim 11 recites the limitation “wherein each of the plurality of gas flow measurement devices comprises one gas compartment in one closed wet space compartment and wherein all gas flow measurement devices are independently connected in series” lines 2-5.  It is unclear as how the gas flow measurement devices are connected.  Is there a port that connects one device to another?  How are the gas flow measurement devices connected when each of the devices comprise its own closed wet spaced compartment?  How does the connection take place.  For the purpose of prosecution, the examiner interprets “the one gas compartment contained in one closed wet space compartment” as one compartment comprising a plurality of devices.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20120064616 A1; hereinafter “Liu”) in view of Stres et al (GB 2531331 A; hereinafter “Stres”). 
Regarding claim 7, Liu teaches a gas flow measurement device (Liu; Abstract) having a gas compartment (Liu; para [10, 26, 29-33, 46-49]; compartment means 4) with a definite and predefined inner geometric physical volume (Liu; para [10, 12, 33]; compartment means of the cell is said to have an 
where the gas flow measurement device also comprises a closed wet space compartment (Liu; para [29, 36, 48]; wet space is a liquid bath), where said gas compartment is arranged inside the closed wet space compartment (Liu; para [36]; wet space containing the measuring device…is a liquid bath), said gas flow measuring device being configured for performing a gas analysis measurement by a volumetric measurement of a gas flow by using the gas flow measurement device in batch fermentation assays including anaerobic and aerobic respiration analysis or in in-vitro analysis (Liu; para [10, 37]; measuring device for measuring an ultralow gas flow, working by the principle of liquid displacement… used for biological methane potential (BMP) tests to establish anaerobic biodegradability for determination of the ultimate methane potential of wastes or biomass, but are also used for determination of the rate of this biodegradation). 
wherein the closed wet space compartment comprises a flow cell chamber (Liu; para [10, 12, 24, 26, 29, 33, 34, 46]; cell 2), and
wherein the gas compartment also having at least one sensor, for a volumetric measurement of the gas flow (Liu; para [10]; a sensor means provided to generate a signal and/or change the state of a 
Liu does not teach the gas flow measurement device having a gas inlet and a gas outlet; the gas compartment comprises a flow cell chamber cover; and wherein the gas compartment is only connected to the outside via the gas inlet and the gas outlet. 
However, Stres teaches an analogous art of an apparatus for the determination of biological oxygen demand (Stres; Abstract) having a gas inlet (Stres; pp 11, line 3; Fig. 1; air inlet 1) and a gas outlet (Stres; pp 11, line 22; Fig. 2; outlet 2), wherein a gas compartment comprises a flow cell chamber cover (Stres; pp 11, line 4; Fig. 1; a gas capturing element 3, hollow plastic cover), and wherein the gas compartment is only connected to the outside via the gas inlet and the gas outlet (Stres; Fig. 1; examiner interprets the “connection to the outside” as outside container, thus because the cover isolates the gas compartment from the outside, the only connection is through the gas inlet and outlet).  It would have been obvious to one of ordinary skill in the art to have modified the gas flow measurement device of Liu to have a gas inlet and gas outlet as taught by Stres, because Stres teaches that the air inlet to enable equilibration or equalization of pressure in the system (Stres; pp 7, lines 12-14) and the gas outlet provides oxygen gas flowing into the reservoir to escape (Stres; pp 11, lines 21-22).  Further, it would have been obvious to one of ordinary skill in the art to have modified the gas compartment of Liu to comprise a flow cell chamber cover as taught by Stres, because Stres teaches that the cover contains the oxygen gas flowing into the reservoir (Stres; pp 11, line 20-21). 
Note: The instant Claims contain a large amount of functional language (ex: "configured… "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 13, modified Liu teaches the gas flow measurement device according to claim 7, wherein the closed wet space compartment comprises a single flow cell (Liu; Fig. 1; cell 2). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Stres and in further view of by Speece (US 4064750 A; hereinafter “Speece”; previously presented).
Regarding claim 8, modified Liu teaches the gas flow measurement device according to claim 7 (the gas flow measurement device of Liu is modified to have a gas inlet and gas outlet as taught by Stres discussed above in claim 7 (Stres; pp 9 lines 32-33). 
Modified Liu does not teach the gas flow measuring device comprises a gas tube with a gas inlet port. 
However, Speece teaches an analogous art of a gas flow measuring device (Speece; col. 2, lines 5-7; Fig. 1, 2; flow metering device 10) comprises a gas tube (Speece; col. 2, line 10; Fig. 1, 2, 3; the inlet conduit section 12) with a gas inlet port (Speece; Fig. 1; examiner indicates that the conduit section has a gas inflow) and a gas bubble outlet (Speece; col. 2, line 21; Fig. 1, 2, 3, 4; the gas bubbles 21 rising from location 22; examiner indicates that the location 22 is the gas bubble outlet for the conduit).  It would have been obvious to one of ordinary skill in the art to have modified the gas flow measurement device of modified Liu to comprise the gas tube with gas inlet port and the gas bubble outlet as taught by Speece, because Speece teaches gas under pressure, flows between the conduit sections to discharge gas into the liquid for measuring (Speece; col. 2, lines  7-9, 14-16).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Stres, in view of Smith et al (US 2938380 A; hereinafter “Smith”; previously presented) and in further view of Sabatino et al (US 3937083 A; hereinafter “Sabatino”; previously presented). 
Regarding claim 9, modified Liu teaches the gas flow measurement device according to claim 7, wherein the gas flow measuring device (Liu; Abstract) comprises a closed wet space compartment comprising a flow cell chamber (Liu; para [29, 36, 48]; wet space is a liquid bath). 
Modified Liu does not teach the flow cell chamber cover comprising a sealing ring sealing the flow cell chamber cover to the flow cell chamber.
However, Smith teaches an analogous art of a metering chamber (Smith; col. 2, lines 5-6; Fig. 1) comprising a closure plate (Smith; col. 4, lines 6-7; Fig. 1; closure plate 4) comprising a sealing ring (Smith; col. 4, lines 12-13; conventional O-ring packing 6’).  It would have to have modified the gas flow measuring device of Liu to include a flow cell chamber cover comprising a sealing ring as taught by Smith, because Smith teaches that the closure plate seals the nozzle and that the sealing ring provides a fluid tight seal between the closure plate and nozzle (Smith; col. 4, lines 12-15). 
Modified Liu does not teach flow cell chamber cover which is attachable and detachable
However, Sabatino teaches an analogous art of an automatic, temperature-compensated liquid or fuel metering device, comprising a flow cell chamber cover which attachable and detachable (Sabatino; col. 8, line 20).  It would have been obvious to one of ordinary skill in the art modified the cover of modified Liu to be removable as taught by Sabatino, because Sabatino teaches that the  measuring chamber is accessible upon removal of the cover (Sabatino; col. 8, line 16-21). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Stres, and in further view of Carter (US 4683748 A; hereinafter “Carter”; previously presented). 
Regarding claim 10, modified Liu teaches the gas flow measurement device according to claim 7, with the sensor. 
Modified Liu does not teach a pressure sensor and/or a temperature sensor.
However, Carter teaches an analogous art of an apparatus for measuring dynamic flow rate (Carter; Abstract) further comprising a pressure sensor (Carter; col. 3, line 60; Fig. 1; pressure transducer .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Stres, and in further view Kaneblei et al (US 20150276695 A1; hereinafter “Kaneblei”; previously presented).
Regarding claim 11, modified Liu teaches a detection unit comprising a plurality of the gas flow measurement devices (Liu; para [38]; Fig. 2; flow cell arrays, multi-flow cell arrangement) according to claim 7, wherein each of the plurality of gas flow measurement devices comprises one gas compartment contained in one closed wet space compartment (Liu; Fig. 2).
Modified Liu does not teach all gas flow measurement devices are independently connected in series. 
However, Kaneblei teaches an analogous art of a calibrating station (Kaneblei; Abstract) comprising several gas flow measurement devices (Kaneblei; para [71]; Fig. 2; gas-measuring device 90.x) wherein all gas flow measurement devices are independently connected in series (Kaneblei; para [38]).  It would have been obvious to one of ordinary skill in the art to have modified the plurality of gas flow measurement devices as taught by modified Liu to be independently connected in series as taught by Kaneblei, because Kaneblei teaches that several gas flow measurement devices are designed to forward the test gas from one module to the adjacent module (Kaneblei; para [20]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Stres, and in further view of Arai et al (US 20160252379 A1; hereinafter “Arai”). 
Regarding claim 12, modified Liu teaches the gas flow measurement device according to claim 7, with the flow cell chamber and the flow cell chamber cover. 
Modified Liu does not teach the flow cell chamber and the flow cell chamber cover are welded together.
However, Arai teaches an analogous art of a flow rate sensor (Arai; Abstract) comprising a flow cell chamber (Arai; para [42]; Fig. 8C;  housing 302) and the flow cell chamber cover (Arai; para [42]; Fig. 8C; rear cover 304) welded together (Arai; para [42, 81]; Fig. 8C; welding together with laser light…housing 302 and the rear cover 304).  It would have been obvious to one of ordinary skill in the art to have modified the flow cell chamber and the flow cell chamber cover of modified Liu to be welded together as taught by Arai, because Arai teaches that welding eliminate the time period that would be required for hardening in the case of an adhesive, and moreover it is possible to save the cost of using an adhesive (Arai; para [9]). 

Response to Arguments
	Applicant’s arguments towards the prior art filed 1/27/2021 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798